Case 1:19-cv-00552-JMS-WRP Document 22 Filed 11/25/20 Page 1 of 3               PageID #: 186




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  JAMES ANDREW GILLESPIE,                          CIV. NO. 19-00552 JMS-WRP

                     Plaintiff,                    FINAL ORDER TO SHOW CAUSE

        vs.

  UNIVERSITY OF HAWAII AT
  MANOA,

                     Defendant.


                        FINAL ORDER TO SHOW CAUSE

               On October 11, 2019, pro se Plaintiff James Andrew Gillespie

  (“Plaintiff”) filed a Complaint alleging employment discrimination against

  Defendant University of Hawaii at Manoa (“Defendant”). ECF No. 1.

  On September 9, 2020, Defendant filed a Motion for Summary Judgment. ECF

  No. 16. The court set the Motion for hearing, and directed Plaintiff to file his

  Opposition by October 26, 2020 and Defendant to file its Reply by November 2,

  2020. ECF No. 18.

               After Plaintiff failed to file an Opposition to the Motion, on

  November 3, 2020, the court ordered Plaintiff to file a written response by

  November 17, 2020 “stating whether he intends to oppose the Motion for

  Summary Judgment and if so, why he failed to meet the October 26, 2020
Case 1:19-cv-00552-JMS-WRP Document 22 Filed 11/25/20 Page 2 of 3             PageID #: 187




  deadline” (“Order to Show Cause”). ECF No. 20. The court warned Plaintiff that

  “[f]ailure to file a written response by November 17, 2020 may result in automatic

  dismissal for failure to prosecute this action and failure to comply with a court

  order.” Id.

                As of November 24, 2020, Plaintiff did not file a Response to the

  Order to Show Cause. Because Plaintiff has now missed two deadlines in this

  action—to file an Opposition to the Motion for Summary Judgment, and a

  Response to the Order to Show Cause—this court has serious doubts that Plaintiff

  intends to prosecute this action. As a result, the court issues this FINAL ORDER

  directing Plaintiff to SHOW CAUSE why this action should not be dismissed for

  failure to prosecute and failure to comply with court orders.

                That is, Plaintiff is ORDERED to file a written response by December

  10, 2020 stating whether he intends to oppose Defendant’s Motion for Summary

  Judgment and if so, why Plaintiff failed to meet both the October 26, 2020 and

  November 17, 2020 deadlines. Plaintiff is warned that failure to file a written

  response by December 10, 2020 will result in automatic dismissal for failure to

  prosecute this action and failure to comply with a court order.

                Alternatively, if Plaintiff does not wish to proceed with this action, by

  December 10, 2020, Plaintiff may either (1) file a Motion to Dismiss; or (2) submit

  a Stipulation to Dismiss pursuant to Federal Rule of Civil Procedure

                                             2
Case 1:19-cv-00552-JMS-WRP Document 22 Filed 11/25/20 Page 3 of 3                        PageID #: 188




  41(a)(1)(A)(ii) and LR41.1 of the Local Rules of Practice for the United States

  District Court for the District of Hawaii. 1

                 IT IS SO ORDERED.

                 DATED: Honolulu, Hawaii, November 25, 2020.




                                                    /s/ J. Michael Seabright
                                                   J. Michael Seabright
                                                   Chief United States District Judge




  Gillespie v. Univ. of Haw. at Manoa, Civ. No. 19-00552 JMS-WRP, Final Order to Show Cause




         1
            Pursuant to the Local Rules, if Plaintiff chooses to dismiss this action by stipulation,
  Plaintiff must submit a stipulation to dismiss, signed by all parties, to chambers at “seabright_
  orders@hid.uscourts.gov” or in hard copy to the Clerk’s Office for forwarding to chambers for
  the judge’s signature. See LR41.1.
                                                   3
